 

Exhibit No: 10.2

 

Amendment to Sections 23.1 and 23.2 of Catalyst Supply Agreement

 

Sections 23.1 and 23.2 of the Catalyst Supply Agreement effective January 2,
2015 between the undersigned parties are hereby amended as follows:

 

Section 23.1

 

Section 23.1 currently reads as follows:

 

Pilot Program Contingency. Customers obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is one hundred twenty (120) days after the Effective Date (which date may
be extended for an additional thirty (30) days at Customers option upon prior
written notice to Supplier), and Customers acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Suppliers
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customers willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 

Section 23.1 is amended to read as follows:

 

Pilot Program Contingency. Customers obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is two hundred ten (210) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customers option upon prior
written notice to Supplier), and Customers acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Suppliers
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customers willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 



1

 

 

Section 23.2

 

Section 23.2 currently reads as follows:

 

Financing Contingency. Customers obligations under this Catalyst Agreement shall
be and hereby are contingent upon Customer obtaining funding for (i) the Pilot
Program on terms acceptable to Customer in its sole discretion, on or before
that date which is thirty (30) calendar days after the Effective Date, and (ii)
the Initial Order (as defined in the Equipment Supply Contract) and working
capital in amounts and upon terms acceptable to Customer in Customers sole
discretion, on or before that date which is sixty (60) days after Customers
written notice of removal or satisfaction of the Pilot Program Contingency (the
“Financing Contingency”; the Pilot Program Contingency and the Financing
Contingency are herein collectively referred to as the “Contingencies”).

  

Section 23.2 is amended to read as follows:

 

Financing Contingency. Customers obligations under this Catalyst Agreement shall
be and hereby are contingent upon Customer obtaining funding for (i) the Pilot
Program on terms acceptable to Customer in its sole discretion, on or before
that date which is one hundred twenty (120) calendar days after the Effective
Date, and (ii) the Initial Order (as defined in the Equipment Supply Contract)
and working capital in amounts and upon terms acceptable to Customer in
Customers sole discretion, on or before that date which is sixty (60) days after
Customers written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

All other terms and conditions of the Catalyst Supply Agreement shall remain the
same.

 

Dated: May 1, 2015 PLASTIC2OIL, INC., a Nevada corporation       By: /s/ Richard
W. Heddle     Richard W. Heddle     President & CEO       Dated: May 1, 2015
ECONAVIGATION, LLC, a New York limited liability company       By: /s/ Mark D.
Ragus     Mark D. Ragus     President

 



2

 

 

